DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-14 in the reply filed on 14 October 2022 is acknowledged.  The traversal is on the ground(s) that a thorough search for the subject matter of any one Group of claims would encompass a search for the subject matter of the remaining claims.  This is not found persuasive because the inventions are directed to different statutory categories. Specifically, the terms, strategies, and classifications useful for searching product claims differs from those used for method claims. A search of the method claims would not necessarily encompass the subject matter of the claimed product and vice-versa.
The requirement is still deemed proper and is therefore made FINAL.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected article, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 14 October 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 4, 9, 10, and 13, the phrase "for example" and “optionally” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 is directed to a device, not a method. It is unclear whether the device includes all of the limitations of the method from which it depends. Claim 14 does not further limit the method from which it depends because claim 14 is not directed to any method steps. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Allen (EP 3 022 417 B1) in view of Jinoop (“Laser Additive Manufacturing using directed energy deposition of Inconel-718 wall structures with tailored characteristics”).
As to claim 1, Allen (see Allen Fig 2 as compared to Applicant’s Fig 4) teaches a method of forming a wall structure (walls 40) on a substrate (inner surface 33 of seal segment 30), the method comprising: depositing, by additive-layer, powder-fed, laser-weld deposition apparatus, a plurality of material layers overlying one another on the substrate (702) to form the wall structure ([0015]: “forming the seal structure at a radially inner surface region of the sealing element by additive layer, powder fed, laser weld deposition.”); wherein each material layer of the plurality of material layers has (b) a layer width, measured in a direction locally parallel to the profile of the substrate, of no greater than about 1200 μm ([0041] teaches the layer width is from 0.2 to 0.4mm which is entirely within Applicant’s claimed range of >1.2mm width).
Allen does not teach (a) a layer thickness, measured in a direction locally perpendicular to a profile of the substrate, of no greater than about 350 μm. 
Rather, Allen [0044] teaches “Each pass puts down approximately 0.5 mm.”
However, in the field of powder fed laser deposition, it was known at the time the invention was effectively filed to provide for layer thicknesses within the claimed range. See Jinoop which teaches laser additive manufacturing using directed energy deposition of Inconel-718 wall structures. Jinoop page 271 Col 1 teaches “process parameters are significant in controlling the geometry of structures, stability of melt pool and microstructure of thin walled components.” Jinoop further teaches at Table 3 that layer thicknesses were well known and practiced to be from 0.12mm to 0.77mm. Pertinently, the thinnest width wall, having a thickness of 1.12mm, which is less than 1200 microns, has a height of 0.20mm, which is not greater than .350mm as claimed.
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided Allen with a layer thickness of no greater than 350 microns, which is taught by Jinoop.
Such a person would have been motivated to do so in order to control the geometry, stability of melt pool, and microstructure of thin walled components as disclosed by Jinoop. 
As to claim 2, Allen in view of Jinoop teaches the method according to claim 1, wherein the layer thickness of each material layer of the plurality of material layers is no less than about 50 μm (none of the layer thicknesses disclosed by Jinoop is less than 50 microns.).
As to claim 3, Allen in view of Jinoop teaches the method according to claim 1, wherein the layer width of each material layer of the plurality of material layers is no less than about 50 μm (Allen [0041] teaches wall thickness from 0.2mm to 0.4mm, which are each larger than 50 microns.).
As to claim 4, Allen in view of Jinoop teaches the method according to claim 1, wherein the method comprises, during additive-layer, powder-fed, laser-weld deposition of the plurality of material layers: (i) controlling a powder spot size to be from about 0.1 mm to about 3 mm, for example from about 0.2 mm to about 0.5 mm (Allen [0041] teaches the width of the walls is 0.2-0.4mm. Since the powder spot diameter is optimized to be no larger than the wall width (in order to not waste powder), the powder spot is obviated to be limited to at most 0.4mm which is within the claimed range.); (ii) controlling a laser spot size to be from about 50 μm to about 1000 μm, for example from about 200 μm to about 600 μm (Allen [0041] teaches the width of the walls is 0.2-0.4mm. Since the laser spot diameter is optimized to be no larger than the wall width (in order to cover the entire width of the wall and no more), the laser spot is obviated to be limited to at most 0.4mm which is within the claimed range.); (iii) controlling a laser scanning speed to be from about 400 mm/minute to about 2000 mm/minute, for example from about 1000 mm/minute to about 1400 mm/minute;  (Allen [0047] teaches a scanning speed of between 200 to 400 mm/min which is within the claimed range) and/or (iv) controlling a powder feed rate to be from about 0.25 g/minute to about 10 g/minute, for example from about 1 g/minute to about 3 g/minute (Allen [0047] teaches a powder feed rate of between 8 to 20 g/min which is within the claimed range).
As to claim 5, Allen in view of Jinoop teaches the method according to claim 1, wherein the method comprises: varying one or more deposition parameters of the additive-layer, powder-fed, laser-weld deposition apparatus during deposition of the plurality of material layers such that two or more material layers of the plurality of material layers have different layer widths (Allen [0025]: “The thickness of the walls can reduce towards their radially inner edges”).
As to claim 6, Allen in view of Jinoop teaches the method according to claim 5, wherein the method comprises: varying one or more deposition parameters of the additive-layer, powder-fed, laser-weld deposition apparatus during deposition of the plurality of material layers such that each material layer deposited has a layer width which is less than or equal to the layer width of any previously deposited material layer of the plurality of material layers, thereby forming a wall structure having a tapered width profile along a direction locally perpendicular to the profile of the substrate (Allen [0025]: “The thickness of the walls can reduce towards their radially inner edges”).
As to claim 8, Allen in view of Jinoop teaches the method according to claim 1, wherein each material layer of the plurality of material layers comprises superalloy (Allen [0053] teaches superalloys. Jinoop teaches Inconel, which is a superalloy).
As to claim 9, Allen in view of Jinoop teaches the method according to claim 8, wherein the superalloy is a nickel-based superalloy, for example a nickel-based superalloy comprising: from about 50 wt. % to about 85 wt. % Ni; from about 2 wt. % to about 8 wt. % Al; and the usual impurities; wherein the nickel-based superalloy optionally further comprises: from about 2 wt. % to about 15 wt. % Co, from about 3 wt. % to about 10 wt. % Cr, from about 1 wt. % to about 7 wt. % W, up to about 5 wt. % Re, about 4 wt. % to about 8 wt. % Ta, up to about 1 wt. % Si, up to about 3 wt. % Hf, up to about 3 wt. % Mo, up to about 1 wt. % Fe, up to about 1 wt. % Ti, up to about 1 wt. % Cu, up to about 0.04 wt. % C, and/or up to about 0.03 wt. B (Allen [0053] teaches nickel based superalloys).
As to claim 10, Allen in view of Jinoop teaches the method according to claim 1, wherein the substrate comprises superalloy, for example nickel-based superalloy, optionally wherein the substrate is monocrystalline  (Allen [0053] teaches nickel based superalloys).
As to claim 12, Allen in view of Jinoop teaches the method according to claim 1, wherein the substrate is a gas turbine engine component (Allen Fig 2 illustrates a turbine seal segment 30).
As to claim 13, Allen in view of Jinoop teaches the method according to claim 1, wherein the wall structure is a wall structure of a sealing element, for example an abradable sealing element (as shown in Fig 2, the seal segment 30).
As to claim 14, Allen in view of Jinoop teaches the article manufactured by the method according to claim 1 (As the method of construction of claim 1 is obviated above, so too is any device resulting therefrom.).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Jinoop as applied to claim 1 above, and further in view of Schneebeli et al (US 5,233,150).
As to claim 7, Allen in view of Jinoop teaches the method according to claim 1, wherein the additive-layer, powder-fed, laser-weld deposition apparatus comprises a nozzle for supplying powdered material (as shown in Fig 1 of Jinoop) and a laser for generating a laser beam to fuse the powdered material to form each material layer (the laser beam is described at pg 271 of Jinoop, right column, in relation to Fig 1). 
Allen in view of Jinoop does not teach wherein, during deposition by the additive-layer, powder-fed, laser-weld deposition apparatus, the profile of the substrate is inclined at an oblique angle with respect to the laser beam, and wherein the method further comprises: adjusting the relative position of the substrate and the additive-layer, powder-fed, laser-weld deposition apparatus between deposition of each material layer of the plurality of material layers such that the wall structure formed extends substantially perpendicular to the profile of the substrate.
Rather, Allen and Jinoop each suggest the walls are formed perpendicularly to the profile of the substrate while the substrate and the laser beam have no relative angle. However, in the field of additive manufacturing of turbine components, it was known at the time the invention was effectively filed to provide for a relative angle between a nozzle and a substrate to create a perpendicularly extending component from the substrate. See Schneebeli which teaches a method of production of workpieces by welding equipment. Schneebeli Col 6 lines 24-45 and Figs 8a-8c teaches an embodiment of a Pelton wheel being additively manufactured. Schneebeli teaches the workpiece is tilted with respect to the welding equipment in order to more perfectly account for the cooling, heating, or interruption of the free-shape welding, in order to avoid making the temperature of the bucket too high or too low, which is important for the grain structure of the device.
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have adjusted the relative position of the substrate and the additive-layer, powder-fed, laser-weld deposition apparatus between deposition of each material layer of the plurality of material layers. Such a person would have been motivated to do so in view of the teachings of Schneebeli in order to more perfectly account for the heating and cooling of the walls of Allen, to improve their grain structure.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Jinoop as applied to claim 1 above, and further in view of Ols et al. (US 10,328,526)
As to claim 11, Allen in view of Jinoop teaches the method according to claim 1, but does not teach forming the wall structure at room temperature.
Rather, Allen and Jinoop are silent with respect to the temperature at which the walls are formed. However, in the field of additive-layer, powder-fed, laser-weld deposition of gas turbine components, it was known at the time the invention was effectively filed to perform laser welding at room temperature. See Ols which teaches the filling of a cavity C by laser powder deposition at room temperature (Col 5 lines 58-61). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided for any reasonable temperature at which the powder fed laser welding occurs. The choice of temperature appears to be a mere engineering choice known to artisan who practice powder laser weld deposition. Applicant has not disclosed that performing the weld deposition at room temperature rather than any other temperature solves any stated problem or is for any particular purpose. Moreover, it appears that the temperature of Allen and Jinoop in view of Ols or applicant’s invention, would perform equally well at any reasonable temperature.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        18 November 2022